 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-19-08127-001-PCT-SPL

10                  Plaintiff,                          ORDER
11    V.

12    Kimberly Sue Sanders,
13                  Defendant.
14
15          Defendant appeared in court with counsel. Pursuant to 18 U.S.C. § 3141 et. seq. a
16   detention hearing was held.      The defendant is ordered detained pending an intake
17   assessment for placement at Crossroads in Phoenix, Arizona or other facility as designated
18   by Pretrial Services. Should defendant qualify for such placement, defendant shall be
19   released upon conditions set by this Court, including pretrial residency at said facility, as
20   conditions do exist which would reasonably assure the safety of others and the appearance
21   of the defendant. Should defendant not so qualify, the release conditions set by this Court
22   shall be vacated and defendant shall be detained pending trial as there are no conditions or
23   combination of conditions which would reasonably assure the safety of others or the
24   appearance of the defendant.
25         The Pretrial Services Officer is ordered to timely notify this Court of the defendant's
26   intake assessment results, and if found acceptable, the date and time the

27   //
28   //
 1   facility will provide transportation from the Sandra Day O'Connor Courthouse for the
 2   defendant.
 3         Dated this 24th day of July, 2019.
 4
 5
 6                                                HonorabeLesieA.owman
                                                  United States Magistrate Judge
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
